Citation Nr: 1717067	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  03-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May and June 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In June 2004, the Board remanded the case back to the agency of original jurisdiction (AOJ) for additional development.  

In April 2007, the Board denied service connection for PTSD on the merits.  The Veteran appealed from this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision.

In October 2008, in compliance with such Order, the Board remanded the case to the AOJ for a hearing before a Veterans Law Judge at the RO. 

In June 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record. 

In April 2010 the Board again remanded this issue for additional development.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the Veteran has a documented diagnosis of unspecified depressive disorder and in accordance with Clemons, the Board has re-characterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

As noted above, in April 2010, the Board remanded the Veteran's claim for entitlement to service connection for PTSD for additional development.  Specifically, the Board instructed the AOJ to provide the Veteran with a VA psychiatric examination to determine the etiology of any current PTSD under the criteria in DSM, Fourth Edition (DSM-IV).

Per the April 2010 Board instructions, the Veteran underwent a VA examination in December 2015.  The VA examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM, Fifth Edition (DSM-5).

However, the examiner's finding that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient in this case because the Veteran's appeal was certified to the Board in March 2009, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id.  

Thus, an additional VA examination is necessary to determine the Veteran's diagnosis under DSM-IV.

Additionally, in a December 2016 correspondence, the Veteran's representative indicated that the Veteran had been receiving continuing psychiatric treatment from the San Juan, Puerto Rico VA Medical Center (VAMC).  

Therefore, it appears that additional records pertaining to the Veteran's claimed psychiatric disorder disability may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, additional development is necessary in order to obtain any outstanding medical records pertaining to the Veteran's claimed disability on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the San Juan, Puerto Rico VAMC all outstanding medical records, to specifically include treatment from December 2015.  Obtain a release for such from the Veteran if necessary.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD.  

If PTSD under DSM-IV is diagnosed, the examiner shall indicate whether such is due to the Veteran's fear of hostile military or terrorist activity during service.  The examiner should also identify the specific events that are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV. 

The examiner should also address whether it is at least as likely as not that any psychiatric disability, to include PTSD, is due to the Veteran's period of active duty service. 

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




